UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):November 10, 2011 (November 9, 2011) CRIMSON EXPLORATION INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-12108 (Commission File Number) 20-3037840 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On November 9, 2011, Crimson Exploration Inc. issued a press release announcing financial results for the third quarter ended September 30, 2011.The press release is included in this report as Exhibit 99.1. As provided in General Instruction B.2. of Form 8-K, the information in this Item 2.02 (including the press release attached as Exhibit 99.1 incorporated by reference in this Item 2.02) shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated November 9, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CRIMSON EXPLORATION INC. Date: November 10, 2011 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer 3 Exhibit Index Exhibit Number Description Press Release dated November 9, 2011 4 EXHIBIT 99.1 Crimson Exploration Announces Third Quarter 2011 Financial Results HOUSTON, November 9, 2010 (BUSINESS WIRE) Crimson Exploration Inc. (NasdaqGM:CXPO) today announced financial results for the third quarter and first nine months of 2011. Third Quarter Highlights · Increased oil and liquids revenue to $14.9 million, or 55% of product revenue · Increased oil and liquids production to 2,186 barrels per day, a 21% increase over the prior year quarter · EBITDAX of $22.5 million for the quarter, a 45% increase over third quarter of 2010 · Increased 2011 CAPEX program by 30% to increase Eagle Ford drilling Summary Financial Results The Company reported net income of $0.5million, or $0.01 per basic share, for the third quarter of 2011 compared to a net loss of $3.8million, or ($0.10) per basic share, for the third quarter of 2010.Special non-cash items impacting the third quarter of 2011 were an unrealized pre-tax gain of $4.2million related to the mark-to-market valuation requirement on our commodity price hedges and a $4.8million leasehold impairment charge. In the third quarter of 2010, we recognized an unrealized pre-tax loss of $1.3million related to the mark-to-market valuation requirement on our commodity price and interest rate hedges.Exclusive of these special items, net income for the third quarter of 2011 would have been $0.8 million, compared to a net loss of $2.4million in 2010.Adjusted EBITDAX, as defined below, was $22.5million in the third quarter of 2011, a 45% increase over Adjusted EBITDAX of $15.5million for the prior year quarter. Revenues for the third quarter of 2011 were $28.9million compared to revenues of $24.4million in the prior year quarter on an approximate 23% increase in production, offset in part by a 4% decrease in realized commodity prices. Revenue from oil and liquids production increased to 55% of product revenue, or $14.9million, related to our shift to oil and liquids weighted opportunities in the second and third quarters of 2011. Production for the third quarter of 2011 was 4.2Bcfe, or approximately 45,200Mcfe per day, compared to production of 3.4Bcfe, or approximately 36,800Mcfe per day, in the third quarter of 2010, a 23% increase resulting from the success of our 2010 and 2011 drilling and workover programs.In the third quarter of 2011, oil and liquids production increased to 2,186barrels per day, or 21% over the previous year quarter. The weighted average field sales price in the third quarter of 2011 (before the effects of realized gains/losses on our commodity price hedges) was $6.50per Mcfe compared to an average sales price of $5.63 for the third quarter of 2010, an increase resulting from higher oil prices and a higher percentage of oil and liquids production.The weighted average realized sales price in the third quarter of 2011 (including the effects of realized gains/losses on our commodity price hedges) was $6.96per Mcfe compared to a weighted average realized sales price of $7.21per Mcfe for the third quarter of 2010. The decrease in realized hedging results for 2011 was due to the 2010 expiration of more favorable hedges put in place during a higher commodity price environment. Lease operating expenses for the third quarter of 2011 were $0.9million, or $0.22per Mcfe, compared to $3.6million, or $1.06per Mcfe, in the third quarter of 2010.The decrease was due primarily to a $2.3million reduction in direct operating expenses associated with a change in our accounting estimate for the quarter-end accrued liability for direct operating expenses. In the fourth quarter of 2011, we anticipate direct lease operating expenses to range between $3.3 and $3.6million as new wells are brought on production. Production and ad valorem tax expenses for the third quarter of 2011 were $1.6million, or $0.39per Mcfe, compared to $1.4million, or $0.41per Mcfe, for the third quarter of 2010, a slight increase due to higher production and field commodity prices in the third quarter of 2011. Depreciation, depletion and amortization (“DD&A”) expense for the third quarter of 2011 was $13.4million, or $3.24per Mcfe, compared to $12.0million, or $3.56per Mcfe, for the third quarter of 2010.DD&A expense increased due to higher production, offset, in part, by the lower DD&A rate. Non-cash impairment and abandonment of oil and gas properties for the third quarter of 2011 was $4.8million primarily due to the previously announced, ratable impairment of unproved leasehold cost associated primarily with our East Texas acreage position. As previously disclosed, this charge will decrease significantly in the fourth quarter of 2011 as the vast majority of the undeveloped East Texas acreage expirations will have been recorded. General and administrative expense in the third quarter of 2011 was $4.6million, or $1.12per Mcfe, compared to $4.5million, or $1.33per Mcfe, in the prior year quarter. Cash general and administrative expenses for the third quarter of 2011, exclusive of non-cash stock option expense recognized, was $4.1million, or $0.99per Mcfe, compared to $4.0million, or $1.20per Mcfe, for the third quarter of 2010. Capital expenditures for the third quarter of 2011 were $17.6million, consisting of approximately $4million in Southeast Texas and $13million in South Texas. As previously announced, Crimson increased its total 2011 capital budget by 30% to an estimated $78million to accelerate oil weighted drilling activities in the Eagle Ford Shale.Year to date, Crimson has invested approximately $61.5 million in its capital program. Capital expenditures for the fourth quarter will remain almost entirely focused on oil and liquids rich projects. Selected Financial and Operating Data The following table reflects certain comparative financial and operating data for the three and nine month periods ended September30, 2011 and 2010: Three Months Ended Nine Months Ended September 30, September 30, % % Total Volumes Sold: Natural gas (Mcf) 23 % 44 % Crude oil (barrels) 55 % 58 % Natural gas liquids (barrels) 1 % 33 % Natural gas equivalents (Mcfe) 23 % 44 % Daily Sales Volumes: Natural gas (Mcf) 23 % 44 % Crude oil (barrels) 55 % 58 % Natural gas liquids (barrels) 1 % 33 % Natural gas equivalents (Mcfe) 23 % 44 % Average sales prices (before hedging): Gas $ $ -8 % $ $ -12 % Oil 27 % 32 % NGLs 52 % 23 % Mcfe 15 % 7 % Average sales price (after hedging): Gas $ $ -23 % $ $ -28 % Oil 6 % 8 % NGLs 49 % 21 % Mcfe -3 % -12 % Selected Costs ($ per Mcfe): Lease operating expenses $ $ -79 % $ $ -41 % Production and ad valorem taxes $ $ -6 % $ $ -17 % Depreciation and depletion expense $ $ -9 % $ $ -13 % General and administrative expense (cash) $ $ -17 % $ $ -35 % Interest expense $ $ -15 % $ $ -19 % Adjusted EBITDAX (1) $ $ 45 % $ $ 50 % Capital expenditures Property acquisition – proved $ $
